Citation Nr: 1031766	
Decision Date: 08/24/10    Archive Date: 09/01/10

DOCKET NO.  00-13 651	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.	Entitlement to compensation under the provisions of 38 U.S.C. 
§ 1151 for chronic residuals of a pain medication reaction 
associated with an October 1998 VA tooth extraction.

2.	Entitlement to service connection for a lumbar spine disorder.

3.	Entitlement to an initial evaluation in excess of 10 percent 
for chronic hypertension.

4.	Entitlement to an initial evaluation in excess of 30 percent 
for coronary artery disease.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Christopher Murray, Associate Counsel


INTRODUCTION

The Veteran had active military service from September 1961 to 
August 1965 and from September 1984 to July 1987.

This case comes before the Board of Veterans' Appeals (Board) on 
appeal of April 1999 and April 2005 rating decisions of the 
Department of Veterans Affairs (VA) Regional Office (RO) in Waco, 
Texas.

The Veteran testified before the undersigned Veterans Law Judge 
at an April 2006 hearing conducted at the RO.  A transcript of 
the hearing is of record.

This case was brought before the Board in October 2006, at which 
time the claims were remanded to allow the Agency of Original 
Jurisdiction (AOJ) to further assist the Veteran in the 
development of his claim.  The requested development having been 
completed, the case is once again before the Board for appellate 
consideration of the issues on appeal.


FINDINGS OF FACT

1.	There is no competent evidence that the Veteran incurred 
additional chronic disability or residuals as a result of VA 
surgical treatment, hospital care, or medical treatment.
2.	A lumbar spine disorder was not manifested in active service 
or within one year of service discharge, and any current 
lumbar spine disability is not otherwise etiologically related 
to the Veteran's periods of active service.

3.	Coronary artery disease is manifested by no more than symptoms 
of dyspnea on exertion with occasional fatigue and a workload 
of 6 to 7 METs; there is no evidence of acute or chronic 
congestive heart failure or a workload of less than 5 METs.

4.	Chronic hypertension is manifested by no more than predominant 
systolic pressure of 100 or less with predominant diastolic 
pressure of 160 or less.


CONCLUSIONS OF LAW

1.	Entitlement to compensation under the provisions of 38 
U.S.C.A. § 1151 for chronic residuals of a medication reaction 
related to an October 1998 VA tooth extraction is not 
established. 38 U.S.C.A. § 1151 (West 2002); 38 C.F.R. § 3.361 
(2009).

2.	A lumbar spine disability was not incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309(a) (2009).

3.	The criteria for an evaluation in excess of 30 percent for 
coronary artery disease have not been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. § 4.104, Diagnostic Code 7005 (2009).

4.	The criteria for an evaluation in excess of 10 percent for 
chronic hypertension have not been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. § 4.104, Diagnostic Code 7101 (2009).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA), when VA receives 
a complete or substantially complete application for benefits, it 
must notify the claimant of the information and evidence not of 
record that is necessary to substantiate a claim, which 
information and evidence VA will obtain, and which information 
and evidence the claimant is expected to provide.  38 U.S.C.A. § 
5103(a) (West 2002).   38 C.F.R. § 3.159 (2009).  See also 
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini 
II).

In the instant case, the Veteran received proper notification 
through March 2006, July 2007 and July 2008 VCAA letters.  These 
notice letters advised the Veteran what information and evidence 
was needed to substantiate the claim decided herein and what 
information and evidence must be submitted by him, namely, any 
additional evidence and argument concerning the claimed condition 
and enough information for the RO to request records from the 
sources identified by the Veteran.  He was specifically told that 
it was his responsibility to support the claim with appropriate 
evidence.  Finally the letters advised him what information and 
evidence would be obtained by VA, namely, records like medical 
records, employment records, and records from other Federal 
agencies.  The duty to notify the Veteran was satisfied under the 
circumstances of this case.  38 U.S.C.A. § 5103. 

During the pendency of this appeal, on March 3, 2006, the Court 
issued a decision in Dingess v. Nicholson, 19 Vet. App. 473, 484 
(2006), which held that the VCAA notice must include notice that 
a disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  The 
March 2006 VCAA letter provided such notice.

The Board notes that the March 2006, July 2007 and July 2008 
letters were sent subsequent to the initial unfavorable agency 
decisions.  However, the Board finds that any timing defect with 
regard to VCAA notice was harmless error.  See Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 20 Vet. 
App. 537 (2006).  In this regard, the notice provided to the 
Veteran by these letters fully complied with the requirements of 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b), and, after the 
notice was provided, the case was readjudicated and an October 
2009 supplemental statement of the case was provided to the 
Veteran.  See Mayfield v. Nicholson, 19 Vet. App. 103, 121 
(2005); rev'd on other grounds, Mayfield v. Nicholson, 444 F. 3d 
1328 (Fed. Cir. 2006) (a (supplemental) statement of the case 
that complies with all applicable due process and notification 
requirements constitutes a readjudication decision).

In light of the above, the Board finds that all notices required 
by VCAA and implementing regulations were furnished to the 
Veteran and that no useful purpose would be served by delaying 
appellate review to send out additional VCAA notice letters.

VA must also make reasonable efforts to assist the appellant in 
obtaining evidence necessary to substantiate the claim for the 
benefit sought, unless no reasonable possibility exists that such 
assistance would aid in substantiating the claims.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2009).

Service treatment records are associated with claims file.  All 
post-service VA and private treatment records identified by the 
Veteran have also been obtained.  He has not identified any 
additional records that should be obtained prior to a Board 
decision.  Therefore, VA's duty to further assist the Veteran in 
locating additional records has been satisfied.  The Veteran was 
afforded VA examinations in August 2004, June 2005 and October 
2009.  See 38 U.S.C.A. § 5103A(d); see also 38 C.F.R. § 3.159 
(c)(4) (2009); Wells v. Principi, 327 F. 3d 1339, 1341 (Fed. Cir. 
2002).  These VA examinations are adequate as each involved a 
review of the claims file and physical examination of the Veteran 
and provided the information and/or etiological opinion necessary 
with supporting rationale.  See generally Barr v. Nicholson, 21 
Vet. App. 303, 311 (2007).

As a final note, as noted above, the instant case was remanded 
for additional development in October 2006.  Specifically, the 
Board determined that additional VA and service treatment records 
should be associated with the claims file and the Veteran should 
be provided sufficient VCAA notice and new VA examinations.  As 
noted above, the Veteran was provided adequate VCAA notice 
through July 2007 and July 2008 letters, and he was provided 
adequate VA examinations in October 2009.  Further, VA additional 
VA treatment records were associated with the claims file.  
Finally, the AOJ was notified by the National Personnel Records 
Center in April 2009 that no additional service treatment records 
are available.  As such, the Board finds there has been 
substantial compliance with its prior remand, and adjudication of 
the instant claims may proceed.  See Stegall v. West, 11 Vet. 
App. 268 (1998).

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible; no further assistance to the appellant in developing 
the facts pertinent to the issue on appeal is required to comply 
with the duty to assist.  38 U.S.C.A. §§ 5103 and 5103A; 
38 C.F.R. § 3.159.

Analysis

Under 38 U.S.C.A. § 7104, Board decisions must be based on the 
entire record, with consideration of all the evidence.  In 
Timberlake v. Gober, 14 Vet. App. 122 (2000), the Court held, in 
pertinent part, that the law requires only that the Board address 
its reasons for rejecting evidence favorable to the claimant.  
The Federal Circuit has also held that the Board must review the 
entire record, but does not have to discuss each piece of 
evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 
2000).

It is VA's defined and consistently applied policy to administer 
the law under a broad interpretation, consistent, however, with 
the facts shown in every case.  When, after careful consideration 
of all procurable and assembled data, a reasonable doubt arises 
regarding service origin, the degree of disability, or any other 
point, such doubt will be resolved in favor of the claimant.  By 
reasonable doubt it is meant that an approximate balance of 
positive and negative evidence exists which does not 
satisfactorily prove or disprove the claim.  Reasonable doubt is 
a substantial doubt and one within the range of probability as 
distinguished from pure speculation or remote possibility.  See 
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2009).

I.	Compensation Under 38 U.S.C.A. § 1151 

The Veteran asserts that compensation under the provisions of 38 
U.S.C.A. § 1151 for chronic residuals of a medication reaction 
related to an October 1998 tooth extraction is warranted as the 
claimed disability was the result of negligence at the Overton 
Brooks VA Medical Center (VAMC).  His claim for compensation 
under the provisions of 38 U.S.C.A. § 1151 was received by the 
Waco, Texas, RO in December 1998.

In order to warrant compensation under 38 U.S.C.A. § 1151, the 
Veteran must demonstrate that the VA treatment in question 
resulted in an additional disability and that the proximate cause 
of the additional disability was carelessness, negligence, lack 
of proper skill, error in judgment, or similar instance of fault 
on VA's part in furnishing the surgical treatment, or that the 
proximate cause of the additional disability was an event that 
was not reasonably foreseeable.  VAOPGCPREC 40-97, 63 Fed. Reg. 
31,263 (1998).

To determine whether the Veteran has additional disability, VA 
compares the Veteran's condition immediately before the beginning 
of the hospital care, medical or surgical treatment, examination, 
training and rehabilitation services, or compensated work therapy 
(CWT) program upon which the claim is based to the Veteran's 
condition after such care, treatment, examination, services, or 
program has stopped. VA considers each involved body part or 
system separately.  38 C.F.R. § 3.361(b) (2009).

For claims received on or after October 1, 1997, as in the 
instant case, the claimant must establish actual causation.  To 
meet causation requirements based on additional disability, the 
evidence must show that carelessness, negligence, lack of proper 
skill, error in judgment, or similar instance of fault on VA's 
part in furnishing hospital care, medical or surgical treatment, 
or examination proximately caused the additional disability, or 
that the proximate cause of the additional disability or death 
was an event that was not reasonably foreseeable.  With regard to 
the former element, it must be shown that VA's care, treatment, 
or examination caused the Veteran's additional disability and VA 
failed to exercise the degree of care that would be expected of a 
reasonable health care provider or VA furnished such VA care, 
treatment, or examination without the Veteran's informed consent.  
38 C.F.R. § 3.361(c), (d) (2009).

With respect to the instant claim, the Veteran was treated on 
October 8, 1998, at the Overton Brooks VAMC with a tooth 
extraction from the upper left jaw.  Following the procedure, he 
was prescribed Tylenol 3, which he asserts led to an allergic 
reaction, causing his breathing to slow and eventually led to 
passing out.  He was taken to the emergency room at Henderson 
Memorial Hospital and was released within 24 hours.

The Veteran asserts that compensation under the provisions of 38 
U.S.C.A. § 1151 is warranted as he is now deprived of pain 
management resources.  Specifically, he asserts that he can no 
longer take a morphine-based drug to relieve pain.  However, in 
reviewing the record, the Board finds that, while the Veteran may 
have learned he suffers from an allergy to morphine-based drugs 
following the October 1998 VA procedure, the competent evidence 
of record fails to show he suffers any chronic disability 
resulting from the 1998 tooth extraction.

In this regard, the Board observes that the Veteran has produced 
no competent medical opinion to suggest that he has sustained any 
increased disability related to carelessness, negligence, lack of 
proper skill, error in judgment, or other fault related to VA 
treatment.  In light of the above evidence, the Board finds that 
the Veteran's claim is supported solely by his own written 
statements on appeal.  Unfortunately, as a layperson, he is not 
competent to provide evidence regarding the causation of a 
particular disability, nor is he competent to make statements 
regarding the medically appropriate standard of care.  See 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992); see also 38 C.F.R. 
§ 3.159 (a)(1) (competent medical evidence means evidence 
provided by a person who is qualified through education, 
training, or experience to offer medical diagnoses, statements, 
or opinions).  Therefore, the Board finds the Veteran's 
statements as to the existence of an additional disability and 
the standard of care provided to be unpersuasive.

The record is devoid of any competent clinical evidence 
reflecting that any additional disability was proximately caused 
by either the VA's carelessness, negligence, lack of proper 
skill, error in judgment, or an event not reasonably foreseeable.  
Given these facts, the Board concludes that a preponderance of 
the evidence is against awarding compensation under the 
provisions of 38 U.S.C.A. § 1151 for chronic residuals of a 
medication reaction related to an October 1998 VA tooth 
extraction.

II.	Service Connection

The Veteran maintains that he currently suffers from a lumbar 
spine disorder as a direct result of his active service.  
Specifically, he asserts that his currently diagnosed lumbar 
spine disorder, to include degenerative disc disease and 
spondylosis with neuroforaminal narrowing, is related to an in-
service lumbar strain.

Service connection may be established for disability resulting 
from personal injury suffered or disease contracted in line of 
duty in the active military, naval, or air service.  38 U.S.C.A. 
§§ 1110, 1131.  That an injury or disease occurred in service is 
not enough; there must be chronic disability resulting from that 
injury or disease.  If there is no showing of a resulting chronic 
condition during service, then a showing of continuity of 
symptomatology after service is required to support a finding of 
chronicity.  38 C.F.R. § 3.303(b).  Service connection may also 
be granted for any injury or disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in service.  
38 C.F.R. § 3.303(d).

Certain chronic disabilities, including arthritis, are presumed 
to have been incurred in service if manifest to a compensable 
degree within one year of discharge from service. 38 C.F.R. §§ 
3.307, 3.309(a).

While the evidence reveals that the Veteran currently suffers 
from a disorder of the lumbar spine, the competent, probative 
evidence of record does not etiologically link the Veteran's 
current disability to his active service or any incident therein.  
Service treatment records indicate the Veteran complained of low 
back pain on physical exertion.  See, e.g., April 1962 clinical 
consultation.  A June 1962 clinical consultation revealed a four-
month history of low back pain.  On examination, the Veteran 
demonstrated normal flexion of the lumbar spine with no localized 
tenderness.  Neurological examination was negative, and x-rays 
reported as normal.  There was no evidence of organic back 
disease present.  An August 1965 Report of Medical Examination, 
completed upon the Veteran's separation from his first period of 
active service, indicates a normal spine and musculoskeletal 
clinical evaluation.  Furthermore, with respect to the Veteran's 
second period of active service, the Board observes the Veteran 
himself denied a history of recurrent back pain.  See, e.g., 
Reports of Medical History dated June 1984, March 1986 and April 
1987.  Again, an April 1987 Report of Medical Examination found 
the Veteran's spine to be normal upon clinical evaluation; there 
were no reports or complaints of a lumbar spine disability. 

In addition, there is no continuity of symptomatology in the 
instant case.  The Board observes the Veteran submitted a 
statement from Dr. Howard, a private chiropractor, who stated he 
has treated the Veteran since 1981 for chronic low back pain, 
multiple low back disc protrusions and degenerative vertebrae and 
disc disease.  Initially, the Board observes the Veteran first 
sought treatment for a low back disorder approximately 15 years 
following separation from his first period of active service.  
The Board may, and will, consider in its assessment of a service 
connection the passage of a lengthy period of time wherein the 
Veteran has not complained of the malady at issue.  See Maxson v. 
West, 12 Vet. App. 453, 459 (1999), aff'd sub nom. Maxson v. 
Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000); see also Forshey v. 
Principi, 284 F.3d 1335, 1358 (Feb. Cir. 2002) (en banc).  
Furthermore, while Dr. Howard's statement indicates the Veteran 
began to seek treatment for his low back prior to his second 
period of active service, there is no evidence any such disorder 
was permanently aggravated by the circumstances of the Veteran's 
second period of service.  In fact, as noted above, upon 
separation from his second period of active service, the Veteran 
himself denied a history of recurrent back pain, and his spine 
was clinically evaluated to be normal. 

Finally, as arthritis was not manifested to a compensable 
evaluation within one year of service discharge, the presumption 
of service connection does not apply in the instant case.  See 
38 C.F.R. §§ 3.307, 3.309(a).

When a disorder is first diagnosed after service, service 
connection is warranted for that condition if the competent 
evidence shows it was incurred in service.  38 C.F.R. § 3.303(d).  
In the instant case, the Veteran has a current diagnosis of a 
chronic lumbar spine disability.  Furthermore, as discussed 
above, there is evidence of in-service complaints of low back 
pain.  The remaining question, therefore, is whether there is 
medical evidence of a relationship between the current disability 
and military service.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999); see also Pond v. West, 12 Vet App. 341, 346 (1999).

In July 2004, the Veteran presented to his VA primary care team 
with a past medical history of chronic low back pain.  The 
certified Physician's Assistant (PA-C) noted that the Veteran had 
an in-service back injury "which apparently was documented."  
The PA-C opined that the Veteran's current degenerative disc 
disease "could have been caused" by his military service.

In light of the July 2004 PA-C opinion, the Veteran was provided 
a VA examination in June 2005.  Following a review of the claims 
folder and physical examination of the Veteran, the VA examiner 
found it is less likely than not that the Veteran's current 
lumbar spine disorder had its onset during, or is otherwise 
etiologically related to, the Veteran's active service.  In this 
regard, the VA examiner found the Veteran's current lumbar spine 
disorder is age-related and further exacerbated by post-service 
occupations, including as a mechanic, farmer and baker, which 
required lifting.

Furthermore, the Veteran was provided a second VA examination in 
October 2009.  After reviewing the claims folder, including a 
significant amount of additional VA treatment records and records 
from the Veteran's second period of active service, and 
physically examining the Veteran, the VA examiner found it less 
likely than not that any current lumbar spine disorder (a) had 
its onset during active service, (b) is etiologically related to 
the Veteran's in-service lower back complaints, or (c) otherwise 
originated during or is causally related to his periods of active 
service.  In support of these opinions, the VA examiner noted the 
normal findings upon service separation, as well as the onset of 
low back pain in 1981 following the lifting of a motor as a 
mechanic.  

In deciding whether the Veteran's lumbar spine disorder is 
etiologically related to his active service, it is the 
responsibility of the Board to weigh the evidence and decide 
where to give credit and where to withhold the same and, in so 
doing, accept certain medical opinions over others.  Evans v. 
West, 12 Vet. App. 22, 30 (1998).  That responsibility is 
particularly onerous where medical opinions diverge.  At the same 
time, the Board is mindful that it cannot make its own 
independent medical determinations and that there must be 
plausible reasons for favoring one medical opinion over another.  
Id.; see also Colvin v. Derwinski, 1 Vet. App 171 (1991).

An evaluation of the probative value of medical opinion evidence 
is based on the medical expert's personal examination of the 
patient, the examiner's knowledge and skill in analyzing the data 
and the medical conclusion reached.  The credibility and weight 
to be attached to such opinions are within the province of the 
Board as adjudicators.  Guerrieri v. Brown, 4 Vet. App. 467, 470-
71 (1993).  Greater weight may be placed on one physician's 
opinion over another depending on factors such as reasoning 
employed by the physicians and whether or not and the extent to 
which they reviewed prior clinical records and other evidence.  
Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994).  The probative 
value of a medical opinion is generally based on the scope of the 
examination or review, as well as the relative merits of the 
expert's qualifications and analytical findings, and the 
probative weight of a medical opinion may be reduced if the 
examiner fails to explain the basis for an opinion.  See Sklar v. 
Brown, 5 Vet. App. 140 (1993).

Here, there are legitimate reasons for accepting the June 2005 
and October 2009 unfavorable VA examiners' medical opinions over 
the favorable statement by the VA PA-C in July 2004. With regard 
to medical evidence, an assessment or opinion by a health care 
provider is never conclusive and is not entitled to absolute 
deference.  Further, a bare conclusion, even one reached by a 
health care professional, is not probative without a factual 
predicate in the record.  Miller v. West, 11 Vet. App. 345, 348 
(1998).  Also, a medical opinion based on speculation, without 
supporting clinical data or other rationale, does not provide the 
required degree of medical certainty.  Bloom v. West, 12 Vet. 
App. 185, 187 (1999).

While the July 2004 statement by the VA PA-C suggests the 
Veteran's lumbar spine disorder is related to his active service, 
particularly the in-service complaints of low back pain, he does 
not offer any rationale for this opinion.  See Miller v. West, 11 
Vet. App. 345, 348 (1998) (medical opinions must be supported by 
clinical findings in the record; bare conclusions, even those 
made by medical professionals, which are not accompanied by a 
factual predicate in the record, are not probative medical 
opinions).  Further, the VA PA-C's statement indicates the 
Veteran's disorder "could have been" caused by his active 
service.  Id. See also Bloom, supra.  Finally, as the VA PA-C 
commented that the Veteran's in-service injury "apparently" was 
documented, it is clear the VA PA-C did not review the claims 
folder in rendering this opinion.  While not reviewing the claims 
file itself is not a sufficient basis for the Board to assign 
lesser probative weight to a diagnosis or opinion, see Nieves-
Rodriguez v. Peake, 22 Vet. App. 295 (2008), rather, this opinion 
was based on the Veteran's self-reported history of a well-
documented in-service low back injury.  However, as discussed 
above, while there is evidence of complaints of low back pain in 
service, there is no evidence of an injury to the lumbar spine.

In comparison, the June 2005 and October 2009 VA examiners' 
opinions were rendered following a review of the medical evidence 
of record and offers a rationale for the opinions, specifically 
noting that the Veteran has a significant post-service history of 
occupations which required lifting, and first sought treatment in 
1981 after lifting a motor as a mechanic.  Finally, both VA 
examiners rendered their opinions after an extensive review of 
the claims folder, including service and post-service treatment 
records.  Thus, the Board accordingly finds the June 2005 and 
October 2009 VA opinions to be of greater probative weight than 
the July 2004 statement by the VA PA-C.

The Board acknowledges that the Veteran himself has claimed that 
he suffers from a lumbar spine disorder as a direct result of his 
active service.  However, as a layperson, the Veteran has no 
competence to give a medical opinion on the diagnosis or etiology 
of a condition.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
Thus, while the Veteran is competent to report (1) symptoms 
observable to a layperson, e.g., pain; (2) a diagnosis that is 
later confirmed by clinical findings; or (3) a contemporary 
diagnosis, he is not competent to independently render a medical 
diagnosis or opine as to the specific etiology of a condition.  
See Davidson v. Shinseki, 581 F.3d 1313 (2009).  Consequently, 
lay assertions of medical diagnosis or etiology cannot constitute 
evidence upon which to grant the claim for service connection.  
Lathan v. Brown, 7 Vet. App. 359, 365 (1995).

In sum, the Board finds that there is no evidence of a chronic 
lumbar spine disorder in service.  The threshold question 
therefore is whether there is sufficient medical evidence to 
establish an etiological link between the Veteran's current 
lumbar spine disorder and any event or injury during active 
service.  The preponderance of the evidence is against this 
aspect of the Veteran's claim.  In this regard, two VA examiners 
found it less likely than not that the Veteran's current lumbar 
spine disorder is etiologically related to his active service.  
Furthermore, the length of time between the Veteran's separation 
from active service and the onset of a chronic lumbar spine 
disorder weighs against the Veteran's claim on both a direct and 
presumptive basis.

Accordingly, the Board concludes that the preponderance of the 
evidence is against the claim for service connection for a lumbar 
spine disorder, and the benefit of the doubt rule does not apply.  
See 38 U.S.C.A. § 5107 (West 2002).

III.	Increased Initial Evaluation

Disability evaluations are determined by comparing a Veteran's 
present symptomatology with criteria set forth in the VA's 
Schedule for Rating Disabilities (Rating Schedule), which is 
based on average impairment in earning capacity.  38 U.S.C.A. § 
1155; 38 C.F.R. Part 4.  When a question arises as to which of 
two ratings apply under a particular diagnostic code, the higher 
evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating.  38 C.F.R. § 
4.7.  After careful consideration of the evidence, any reasonable 
doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 
4.3.  The Veteran's entire history is reviewed when making 
disability evaluations.  See generally, 38 C.F.R. 4.1; Schafrath 
v. Derwinski, 1 Vet. App. 589 (1995).

Where, as in the present case, entitlement to compensation has 
already been established and increase in disability rating is at 
issue, present level of disability is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Therefore, 
although the Board has thoroughly reviewed all evidence of 
record, the more critical evidence consists of the evidence 
generated during the appeal period.  Further, the Board must 
evaluate the medical evidence of record since the filing of the 
claim for increased rating and consider the appropriateness of a 
"staged rating" (i.e., assignment of different ratings for 
distinct periods of time, based on the facts).  See Hart v. 
Mansfield, 21 Vet. App. 505 (2007); see also Fenderson v. West, 
12 Vet. App. 119 (1999).

Coronary Artery Disease

The Veteran's coronary artery disease has been assigned a 30 
percent evaluation pursuant to 38 C.F.R. § 4.104, Diagnostic Code 
7005 (2009).  Under this diagnostic code, a 30 percent evaluation 
is warranted with documented coronary artery disease resulting in 
workload of greater than 5 METs but not greater than 7 METs 
resulting in dyspnea, fatigue, angina, dizziness or syncope, or; 
evidence of cardiac hypertrophy or dilation on electrocardiogram, 
echocardiogram or X-ray.  Id.

A 60 percent evaluation is warranted with more than one episode 
of acute congestive heart failure in the past year, or; workload 
of greater than 3 METs but not greater than 5 METs resulting in 
dyspnea, fatigue, angina, dizziness or syncope, or; left 
ventricular dysfunction with an ejection fraction of 30 to 50 
percent.  Id.

A maximum 100 percent evaluation is warranted with chronic 
congestive heart failure, or; workload of 3 METs or less 
resulting in dyspnea, fatigue, angina, dizziness, or syncope, or; 
left ventricular dysfunction with an ejection fraction of less 
than 30 percent.  Id.

In reviewing the evidence of record, the Board finds that an 
evaluation in excess of 30 percent is not warranted at any point 
during the appeal period.  In this regard, the evidence of record 
throughout the appeal period indicates the Veteran's coronary 
artery disease is manifested by no more than symptoms of dyspnea 
on exertion with occasional fatigue and a workload of 6 to 7 
METs; there is no evidence of acute or chronic congestive heart 
failure or a workload of less than 5 METs.

In this regard, an August 2004 VA heart examination estimated the 
Veteran's workload to be 7 METs.  He reported a current treatment 
of one aspirin per day, and noted that, while he had been 
provided nitroglycerin, he had never taken any.  His heart had a 
regular rate and rhythm with no murmurs, clicks, rubs or extra 
sounds.  There was no indication the Veteran suffered from 
congestive heart failure within one year prior to the August 2004 
VA examination.

At an October 2009 VA heart examination, the Veteran reported 
experiencing dyspnea on exertion at 100 yards, but denied angina, 
dizziness or syncope.  While he admitted daily fatigue, it was 
noted that this did not affect his ability to perform the 
activities of daily living.  The Veteran denied a history of 
congestive heart failure or any coronary intervention.  A 
cardiovascular examination revealed a regular rate and rhythm 
without murmur, gallop or rub.  Ejection fraction was noted to be 
60-65%, and workload based upon activity was noted to be 6 METs.  
While an adenosine stress test found the Veteran's workload as 1 
MET, the examination report notes this was due to the fact he 
could not exercise due to arthritis of his hips as opposed to a 
cardiac condition.

In light of the evidence described above, there is no indication 
that an evaluation in excess of 30 percent is warranted for the 
Veteran's coronary artery disease.  In this regard, both the 
August 2004 and October 2009 VA examinations found the Veteran's 
workload to be between 5 and 7 METs, and there is no indication 
in either examination, or any other evidence of record during the 
appeal period, that the Veteran suffered from either acute or 
chronic congestive heart failure.

Accordingly, the Board concludes that the preponderance of the 
evidence is against an evaluation in excess of 30 percent for 
coronary artery disease at any point during the appeal period, 
and the benefit of the doubt rule does not apply.  See 38 C.F.R. 
§ 4.104, Diagnostic Code 7005; see also 38 U.S.C.A. § 5107 (West 
2002).

Chronic Hypertension

The Veteran's chronic hypertension has been evaluated throughout 
the appeal period as 10 percent disabling pursuant to 38 C.F.R. 
§ 4.104, Diagnostic Code 7101 (2009).  Under this diagnostic 
code, a 10 percent evaluation is warranted where diastolic 
pressure is predominantly 100 or more; or systolic pressure is 
predominantly 160 or more.  A 20 percent evaluation is warranted 
where diastolic pressure is predominantly 110 or more; or 
systolic pressure is predominantly 200 or more.  Id.  A 40 
percent evaluation is warranted where diastolic pressure is 
predominantly 120 or more, and a maximum 60 percent evaluation is 
warranted where diastolic pressure is predominantly 130 or more.  
Id.  

Hypertension or isolated systolic hypertension must be confirmed 
by readings taken two or more times on at least three different 
days.  Id. at Note (1).

After reviewing the evidence of record, the Board finds that an 
evaluation in excess of 10 percent for service-connected 
hypertension is not warranted at any point during the appeal 
period.  In this regard, the Board observes there is no evidence 
of record to suggest the Veteran suffers from predominant 
diastolic pressure of 110 or more, or systolic pressure of 160 or 
more.  Furthermore, the Board observes the Veteran at times has 
complained of suffering from hypotension (low blood pressure).  
See, e.g, June 2006 VA treatment record; April 2006 Board hearing 
transcript.

In this regard, the Board observes the Veteran was provided a VA 
examination in August 2004.  At this examination, the Veteran's 
blood pressure readings were recorded as 158/100, 158/100 and 
150/98.  In January 2005, the Veteran's blood pressure reading 
was 140/88.  Similar readings were taken in May 2005 (124/84), 
January 2006 (152/80), May 2006 (160/88), November 2006 (123/80) 
and December 2007 (143/86).  At an October 2009 VA examination, 
the Veteran's blood pressure was recorded as 160/90, 158/92 and 
160/90.  

The Board has thoroughly reviewed the evidence of record, to 
include the Veteran's testimony, two VA examinations and 
significant VA treatment records.  However, at no time during the 
current appeal period does the evidence support a finding that 
the Veteran's blood pressure exhibits systolic pressure of 110 or 
more or diastolic pressure of 200 or more.  As such, the Board 
finds that the preponderance of the evidence is against a finding 
that an evaluation in excess of 10 percent for chronic 
hypertension is warranted.  See 38 C.F.R. § 4.104, Diagnostic 
Code 7101.  Accordingly, the benefit of the doubt rule does not 
apply, and the Veteran's claim must be denied.  See 38 U.S.C.A. § 
5107 (West 2002).

Additional Considerations

The Board also has considered whether the Veteran is entitled to 
a greater level of compensation on an extra-schedular basis.  
Ordinarily, the VA Schedule will apply unless there are 
exceptional or unusual factors which would render application of 
the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 
57, 60 (1993).

According to the regulation, an extraschedular disability rating 
is warranted based upon a finding that the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization that would render impractical the 
application of the regular schedular standards.  See 38 C.F.R. § 
3.321(b)(1) (2009).  An exceptional case is said to include such 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impracticable the 
application of the regular schedular standards.  See Fanning v. 
Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step 
inquiry for determining whether a Veteran is entitled to an 
extraschedular rating.  First, the Board must first determine 
whether the evidence presents such an exceptional disability 
picture that the available schedular evaluations for that 
service-connected disability are inadequate.  Second, if the 
schedular evaluation does not contemplate the claimant's level of 
disability and symptomatology and is found inadequate, the Board 
must determine whether the claimant's disability picture exhibits 
other related factors such as those provided by the regulation as 
"governing norms."  Third, if the rating schedule is inadequate 
to evaluate a Veteran's disability picture and that picture has 
attendant thereto related factors such as marked interference 
with employment or frequent periods of hospitalization, then the 
case must be referred to the Under Secretary for Benefits or the 
Director of the Compensation and Pension Service to determine 
whether, to accord justice, the Veteran's disability picture 
requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this 
case does not show such an exceptional disability picture that 
the available schedular evaluation for the service-connected 
disabilities is inadequate.  A comparison between the level of 
severity and symptomatology of the Veteran's disabilities on 
appeal with the established criteria found in the rating schedule 
for these disabilities show that the rating criteria reasonably 
describes the Veteran's disability level and symptomatology.

As the first prong of Thun has not been satisfied, the Board 
therefore has determined that referral of this case for extra-
schedular consideration pursuant to 38 C.F.R. 3.321(b)(1) is not 
warranted.










	(CONTINUED ON NEXT PAGE)
ORDER

Compensation under the provisions of 38 U.S.C. § 1151 for 
residuals of a medication reaction is denied.

Service connection for a lumbar spine disorder is denied.

An evaluation in excess of 30 percent for coronary artery disease 
is denied.

An evaluation in excess of 10 percent for chronic hypertension is 
denied.




____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


